


110 HR 5561 IH: Veterans Mortgage Stimulus

U.S. House of Representatives
2008-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5561
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2008
			Mr. Buyer introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend the Economic Stimulus Act of 2008 to provide for
		  a temporary increase in the maximum loan guaranty amount for housing loans
		  guaranteed by the Secretary of Veterans Affairs.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Mortgage Stimulus
			 Clarification Act of 2008.
		2.Temporary
			 increase in maximum loan guaranty amount for housing loans guaranteed by
			 Secretary of Veterans AffairsSection 201(a) of the Economic Stimulus Act
			 of 2008 (Public Law 110–185; 122 Stat. 613) is amended by adding at the end the
			 following new paragraph:
			
				(3)VA Guaranteed
				Housing LoansNotwithstanding
				subparagraph (C) of section 3703(a)(1) of title 38, United States Code, for
				purposes of any loan described in that section for which the mortgagee issues a
				loan commitment during the period beginning on February 13, 2008, and ending at
				the end of December 31, 2008, the term maximum guaranty amount
				means the dollar amount that is equal to 25 percent of the amount determined
				under paragraph (2) of this subsection for a residence of the applicable size
				located in the area in which the residence for which the loan is made is
				located.
				.
		
